        Case 5:19-cr-00369-XR Document 34 Filed 05/15/19 Page 1 of 5




                                                                                FILb
EA L E D                       ITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                                                                  MAY 152U!

                                SAN ANTONIO DWISION

UNITED STATES OF AMERICA,

                      Plaintiff,

                                                  [COUNT 1: 21 U.S.C. § 846,841(a)(l),
                      Defendants                  841(b) - Conspiracy to Possess with
                                                  Intent to Distribute 500 grams or more of
FRANKIE MARTINEZ (1),                             a detectable quantity of
                                                  methamphetamine, and 5 kilograms or
                                                  more of Cocaine;
BRANDY NELSON (4),                                COUNTS 2, 3 & 4: 21 U.S.C. §
OSSIE LAVELLE FIELDS (5),                         841(a)(1) & 841(b)(l)(C) and 18 U.S.C. §
                                                  2 - Possession with Intent to Distribute a
JENNIFER GARZA (7),                               detectable quantity of Cocaine & Aiding
                                                  and Abetting;
                      Defendants.                 COUNT 5: 21 U.S.C. § 841(a)(1),
                                                  841(b)(1)(B)and 18 U.S.C. § 2 -
                                                  Possession with Intent to Distribute 500
                                                  grams or more of a detectable quantity of
                                                  Cocaine & Aiding and Abetting;
                                                  COUNT 6: 21 U.S.C. § 841(a)(1),
                                                  841(b)(1)(A) and 18 U.S.C. § 2 -
                                                  Possession with Intent to Distribute 500
                                                  grams or more of a detectable quantity of
                                                  Methamphetamine & Aiding.and
                                                  Abetting,J

THE GRAND JURY CHARGES:

                                        COUNT ONE
                            [21 U.S.C. § 846, 841(a)(1) & 841(b)]

       That beginning On or about September, 2017, and continuing to on or about May, 2019 in

the Western District of Texas, Defendants,

                                   FRANKIE MARTINEZ (1),


                                  BRANDY NELSON (4),
                               ;OSSIE LAVELLE FIELDS (5),
      Case 5:19-cr-00369-XR Document 34 Filed 05/15/19 Page 2 of 5




                                    JENNIFER GARZA (7),

knowingly, intentionally and unlawfully combined, conspired, confederated and agreed together

and with other, and with others, to commit the flowing offenses against the United States:

possession with the intent to distribute controlled substances, which offenses involved

Methamphetarnine, a Schedule II Controlled Substance, and Cocaine, a Schedule II Controlled

Substance in violation of Title 21, United States Code, Sections 846, 841(a)(1) and 841(b).

  QUANTITY OF CONTROLLED SUBSTANCE ThWOLVED IN THE CONSPIRACY

       The quantity of the mixture or substance containing a detectable amount of a controlled

substance involved in the conspiracy and attributable to each Defendant as a result of each

Defendant's own conduct and as a result of the conduct of other conspirators reasonably

foreseeable to each Defendant is as follows:

 DEFENDANT                            QUANTITY

 FRANKIE MARTINEZ (1),                500 grams or more of a mixture or substance containing a
                                      detectable quantity of Methamphetamine and 5 kilograms
                                      or more of a mixture or substance containing a detectable
                                      amount of cocaine.
                                      5 kilograms or more of a mixture or substance containing a
                                      detectable amount of cocaine.
                                      500 grams or more   of a mixture or substance containing a
                                      detectable quantity of Methamphetamine.
 BRANDY NELSON (4),                   A Mixture or Substance Containing a Detectable Quantity
                                      of Cocaine.
 OSSIE LAVELLE FIELDS (5),            A Mixture or Substance Containing a Detectable Quantity
                                      of Cocaine.
                                      500 grains or more of a Mixture or Substance a Containing
                                      Detectable Quantity of Cocaine.
 JENNIFER GARZA, (7),                  500 grams or more of a Mixture or Substance a Containing
                                      Detectable Quantity of Cocaine.




                                                2
        Case 5:19-cr-00369-XR Document 34 Filed 05/15/19 Page 3 of 5




                                       COUNT TWO
                   [21 U.S.C. § 841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

        That on or about October 2, 2018, in the Western District of Texas, Defendants,

                                FRANKIE MARTINEZ (1), and


did unlawfully, knowingly and intentionally aid and abet each other to possess with. intent to

distribute a controlled substance, which offense involved a Mixture or Substance Containing a

Detectable Quantity of Cocaine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(C), and Title 18 United States Code

Section 2.

                                        COUNT THREE
                 [21 U.S.C. §   841(a)(1) & 841(b)(1)(C) and 18 U.S.C. § 2]

       That on or about November 30, 2018, in the Western District of Texas, Defendants,

                                FRANKIE MARTINEZ (1), and


did unlawfully, knowingly and intentionally aid and abet each other to possess with inteitt to

distribute a controlled substance, which offense involved a Mixture or Substance Containing a

Detectable Quantity of Cocaine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Sections 841(a)(1) and 841(b)(1)(C), and. Title 18 United States Code

Section 2.

                                         COUNT FOUR
                 [21 U.S.C. § 841(a)(1) & 841(b)(1)(C)     and 18 U.S.C. § 2]

       That on or about January 2, 2019, in the Western District of Texas, Defendants,


                                 BRANDY NELSON (4), and
                                OSSIE LAVELLE FIELDS (5),
                                                3
        Case 5:19-cr-00369-XR Document 34 Filed 05/15/19 Page 4 of 5




did unlawfully, knowingly and intentionally aid and abet each other to possess with intent to

distribute a controlled substance, which offense involved a Mixture or Substance Containing a

Detectable Quantity of Cocaine, a Schedule II Controlled Substance, in violation of Title 21,

United States Code, Sections 841 (a)(l) and 841 (b)(1)(C), and Title 18 United States Code

Section 2,

                                          COUNT FIVE
                 [21 U.S.C. § 841(a)(1) & 841(b)(1)(B)     and 18 U.S.C. § 2   1




       That on or about January 10, 2019, in the Western District of Texas, Defendants,



                                    JENNIFER GARZA (7),

did unlawfully, knowingly and intentionally aid and abet each other to possess with intent to

distribute a controlled substance, which offense involved 500 grams or more of a Mixture or

Substance a Containing Detectable Quantity of Cocaine, a Schedule .11 Controlled Substance, in

violation of Title 21, United States Code, Sections 841(a)(l) and 84l(b)(l)(B), and Title 18

United States Code Section 2.

                                           COUNT SIX
                  [21 U.S.C. §    841(a)(1) & 841(b)(l)(A) and 18 U.S.C. § 2       1




       That on or about January 15, 2019, in the Western District of Texas, Defendants,

                                 FRANKIE MARTINEZ (1), and


did unlawftllly, knowingly and intentionally aid and abet each other to possess with intent to

distribute a controlled substance, which offense involved which offense involved 500 grams or

more of a Mixture or Substance Containing a Detectable Quantity of Methamphetamine, a

Schedule II Controlled Substance, in violation of Title 21, United States Code, Sections
                                                4
        Case 5:19-cr-00369-XR Document 34 Filed 05/15/19 Page 5 of 5




841(a)(1) and 841(b)(l)(A) , and Title 18 United States Code Section 2.


                                                   A TRUE BILL.



                                                   FPERSON (              GRAND JURY
      JOHN F. BASH
      United States Attorney


By:
      SAM L. PONDER
      Assistant United States Attorney
